                                                                       1



                    UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION




In Re:
         GRAND JURY                    5:19-MJ-1036



                          JANUARY 18, 2019
                           SEALED HEARING
               BEFORE THE HONORABLE TERRENCE W. BOYLE
                 CHIEF UNITED STATES DISTRICT JUDGE



APPEARANCES:

On Behalf of the Government :

CHRISTOPHER ANDERSON, ASSISTANT U. S . ATTORNEY
SEBASTIAN KIELMANOVICH , ASSISTANT U.S. ATTORNEY
U. S. Attorney ' s Office
New Bern Avenue, Suite 800
Raleigh, North Carolina 27601



On Behalf of the State Board of Elections:

BENJAMIN ZELLINGER
North Carolina Attorney General ' s Office
P . O. Box 629
114 West Edenton Street
Raleigh , North Carolina 2 7 602




                   AMY M. CONDON, CRR, RPR, CSR
                      Official Court Reporter
                   United St ates Di strict Court
                     Raleigh, North Carolina
           Stenotype with computer-aided transcription

                                                               GOVERNMENT
   Case 5:19-mj-01036-M Document 75-1 Filed 03/25/21 Page 1 of 5
                                                                 ~~IT
                                                                                2



 1           (Friday ,   January 18 ,    2019 commenc~ng at 3 : 05 p.m.)

 2                               P R O C E E D I N G S

 3                THE COURT :     This is a core Grand Jury matter in front

 4   of the Court for a hearing on motions to quash . .

 5                The courtroom is closed .       The matters discussed and

 6   reported here and decided here are under seal and no one is

 7   authorized to violate that seal under threat of sanction from

 8   the Court,    just to set the ground rules .

 9                The Court recognizes there is subpoenas that have

10   been issued by the United States Attorney returnable to the

11   Grand Jury and that in two instances the North Carolina

12   Department of Motor Vehicles and the North Carolina,           I guess ,

13   Board of Elections ,       if that ' s the correct nomenclature ,   have

14   moved to quash the subpoenas and the United States has

15   responded to that .

16                I ' ll recognize the Un ite d States to explain its

17   response .

18                PLF ATTY :    Thank you,   Your Honor .

19                This investigation as we explained in the briefs

20   began on election day in 2016 with a disclosure from the State

21   Board to Homeland Security Investigations about two potential

22   instances of noncitizens who were believed to have voted in

23   that election .

24                THE COURT :     Two?

25                PLF ATTY:     There were two of them at that point.



        Case 5:19-mj-01036-M Document 75-1 Filed 03/25/21 Page 2 of 5
                                                                              16



 1   preserve all other reasonably responsive records.

 2                And then as the Grand Jury goes ,       Your Honor , we

 3   anticipate the Grand Jury will issue new requests .           And if the

 4   State -- if the State Board or County Boards or the OMV have a

 5   problem or an objection with those requests at any of those

 6   future points,    they can certainly take those up with the Court .

 7   We don't envision this as the end all be all of any disputes

 8   over the documen ts,       Your Honor.    We will have that discussion

 9   with the State.      We can have that discussion before the Court

10   on any motions to quash any future requests .

11                We just ask at this point those limited productions I

12   talked about be ordered,        that preservation be ordered ,     subject,

13   of course,    to the Grand Jury going back to the State Board,

14   County Board and OMV and subject to the State Board, County

15   Board and DMV objecting at that time .

16                THE COURT :     Thank you.

17                Mr . Zellinger, are you here on behalf of the Attorney

18   General to represent the two boards?

19                DEF ATTY:      I am,   Your Honor.   On behalf of the State

20   Board of Elections,        the Division of Motor Vehicles,    and also

21   the 44 counties of the Eastern District Board of Elections who

22   are under the State Board ·of Elec ti ons authority ..

23                Your Honor ,    just to start out , the reason we're here

24   today is because the subpoena doesn't say what the Government ' s

25   brief says.     It requests 20 -mi llion documents and voting




        Case 5:19-mj-01036-M Document 75-1 Filed 03/25/21 Page 3 of 5
                                                                                    21



 1   here.     You're the State of North Carolina.               You have plenary

 2   and primary , underline this , plenary and primary authority over

 3   voting.     If • you go to the U.S.        Constitution it's one of the

 4   great principles of our government is that the states set th e

 5   terms for voting.         You can go to 50 states and you won't have

 6   coincident rules at every state,             and so --

 7                DEF ATTY :        Correct .

 8                THE COURT :        So you ' re not the enemy of the Government

 9   in this ; you're on the same side,            and it ' s   just a ~anagement

10   problem ,   I think.
11                DEF ATTY :        That ' s correct,   Your Honor.

12                And essentially,         we wouldn ' t   be here if the subpoena

13   said we want these 564 illegal registrants and we might come

14   back with a Grand Jury subpoena later on for more

15   individuals

16                THE COURT :        But they don't want to come back later on

17   and say,    oh , my gosh,       we had a doomsday on preserving

18   information and we got rid of it all.

19                DEF ATTY:         We understand · that .

20                But ,   Judge ,    the mechanism through which these items

21   would be preserved , whether it's through a Court order , whether ·

22   it's through an overburdensome Grand Jury subpoena or

23   whether -- sometimes there is investigations done by the State

24   Board of Elections into malfeasance in the state or legislative

25   actions and they send out documents,               these category of



        Case 5:19-mj-01036-M Document 75-1 Filed 03/25/21 Page 4 of 5
                                                                        32



 1                        UNITED STATE DISTRICT COURT

 2                   EASTERN DISTRICT OF NORTH CAROLINA

 3

 4

 5                     CERTIFICATE OF OFFICIAL REPORTER

 6

 7   I, Amy M. Condon, CRR , RPR , CSR,     Federal Official Court

 8   Reporter,   in and for the United States District Court for the

 9   Eastern District of North Carolina, do hereby certify that

10   pursuant to Section 753, Title 28,       United States Code , that the

11   foregoing is a true and correct transcript of the

12   stenographically reported proceedings held in the

13   above-entitled matter and that the transcript page format is in

14   conformance with the regulations of the Judicia l Conference of

15   the United States.

16

17

18   Dated this 1st day of February,      2019.

19

20
                                             /s/ Amy M. Condon
21                                           Amy M. Condon, CRR, CSR, RPR
                                             U.S . Official Court Reporter
22

23

24

25




        Case 5:19-mj-01036-M Document 75-1 Filed 03/25/21 Page 5 of 5
